internal_revenue_service number release date index number -------------------------------------- -------------------------- -------------------------------- ------------------------------- - legend decedent department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-162139-04 date date ----------------------------------------------------------------------------------------- ------------------------ ------------------------- -------------------------- this is in response to your authorized representative’s letter dated -------------------------- ----------------------------------------------------------------------------------------- date accounting firm date date dear ----------------- date and subsequent correspondence submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 and sec_301 of the procedure and administration regulations to make an election under sec_2057 of the internal_revenue_code decedent died on date decedent’s estate consisted primarily of timberland decedent’s executrix hired accounting firm to prepare and file decedent’s form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return on date accounting firm timely filed decedent’s estate_tax_return accounting firm failed to properly make the sec_2057 election decedent’s estate’s new accountant filed a supplemental estate_tax_return on date to properly make the sec_2057 election to make an election under sec_2057 to deduct the adjusted_value of decedent’s qualified family-owned business interests the facts submitted and representations made are summarized as follows decedent’s estate requests an extension of time under sec_301_9100-1 and sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2057 provides that for purposes of the tax imposed by sec_2001 in plr-162139-04 decedent who is a citizen or resident_of_the_united_states the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent’s death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent’s death there have been periods aggregating years or more during which such interests were owned by the decedent or a member_of_the_decedent’s_family and there was material_participation within the meaning of sec_2032a by the decedent or a member_of_the_decedent’s_family in the operation of the business to which such interests relate qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent’s family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent’s family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent’s family written_agreement signed by each person in being who has an interest whether or not in possession in any property designated in such agreement consenting to the application of sec_2057 the recapture provisions with respect to such property the agreement under sec_2057 rules similar to the rules under sec_2032a regarding the election of special_use_valuation of farm and other qualified_real_property shall apply sec_2057 provides that for purposes of making the election and filing sec_2057 provides that the agreement referred to in this subsection is a sec_2057 provides generally that for purposes of sec_2057 the term sec_301_9100-3 provides that a taxpayer is deemed to have acted sec_2032a provides that the election under sec_2032a shall be made on plr-162139-04 the return of tax imposed by sec_2001 in a manner consistent with the regulations prescribed by the secretary the election once made is irrevocable under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government therefore an extension of time is granted until days from the date of this letter to re-file the supplemental estate_tax_return that was originally filed on date the supplemental estate_tax_return should be re-filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether the estate qualifies for the deduction under sec_2057 the burden of establishing to the satisfaction of the service that all of the requirements of sec_2057 have been met remains with decedent’s estate provides that it may not be used or cited as precedent except as specifically ruled herein we express or imply no opinion on the federal based on the facts submitted and the representations made we conclude that this ruling is directed only to the taxpayer requesting it sec_6110 plr-162139-04 is being sent to your authorized representative in accordance with a power_of_attorney on file with this office a copy of this letter sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of letter
